Title: From George Washington to Major General Israel Putnam, 19 October 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Camp 20 Miles from Philad. Octr 19. 1777.

Your favor of the 16th I received Yesterday morning—and was much obliged by the interesting Contents. The defeat of Genl Burgoyne is a most important event, and such as must afford the highest satisfaction to every well affected American breast. Should providence be pleased to crown our Arms in the course of the Campaign with one more fortunate stroke I think we shall have no great cause for anxiety respecting the future designs of Britain—I trust all will be well in his good time. The obvious intention of Sr Henry Clinton was to releive Genl Burgoyne & being disappointed in that by his surrender, I presume he will make an expeditious return. I am happy to find you at the Head of so respectable a force and flatter myself, if He should land with a view to Action, tho I do not expect it, you will give us a happy account of him. I beleive from the bravery of the Garrison of Fort Montgomery, he purchased victory at no inconsiderable expence. Genl Campbell was certainly killed—This they mention in their own printed account—but call him Colo. of the 52d Regt. He was a Genl on the American Establishment—so declared in One of the Orderly Books which fell into our Hands.
I have but little to add respecting the situation of Affairs here. They remain much as they were when I wrote you last. To remove the Obstructions in the River, seems to be a Capital object with the Enemy—Their attempts hitherto have not succeeded & I hope will not.
I am extremely sorry for the death of Mrs Putnam & sympathise with you upon the occasion. Remembering that All must die, and that she had lived to an honourable age, I hope you will bear the misfortune, with that fortitude and complacency of mind, that become a man & a Christian. I am Dr Sir with great esteem Yr Most Obedt servt.
